Citation Nr: 1454980	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-01 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for unspecified joint pain.

2. Entitlement to service connection for hemorrhoids.

3. Entitlement to service connection for degenerative bone disease.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to October 1975 and from October 1978 to November 1982.  The Veteran had additional reserve service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2008 and July 2012 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina and Roanoke, Virginia.  The RO in Roanoke, Virginia currently has jurisdiction over the Veteran's claims.

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  The Virtual VA paperless system contains additional VA treatment records and such were considered.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it, and it is referred to the AOJ.  

The issue of entitlement to service connection for unspecified joint pain is addressed in the REMAND portion of the decision below. 


FINDINGS OF FACT

1. Any claimed in-service hemorrhoid was acute and transitory.

2. A degenerative bone disease was not manifested in service or within the first post-service year, and is not shown to be otherwise related to service.



CONCLUSIONS OF LAW

1. Hemorrhoids were not incurred in or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).  

2. A degenerative bone disease was not incurred in or aggravated by in service, nor many any arthritis, be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The duty to notify in this case was satisfied by letters sent to the Veteran in February 2008, March 2008, and December 2011.  The claim was last adjudicated in September 2014. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records.

VA has not provided an examination for the Veteran's hemorrhoid disorder or degenerative bone disease, but none is necessary, as there is no medical evidence of current treatment or diagnoses, that any hemorrhoid condition or degenerative bone disorder is related to some event in service.  While the threshold for triggering an examination is low, McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), there is simply no such indication in the record of any nexus to service.  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance is required.  38 C.F.R. § 3.159(c).

II. Law and Regulation

As an initial matter, the Board notes that record does not reflect, and the Veteran does not contend that he engaged in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110, 1131.

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  38 C.F.R. § 3.303(2014); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for arthritis may be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).
If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including arthritis.  38 C.F.R. § 3.309(a), see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A. Hemorrhoids

In his November 2007 claim, the Veteran reported having hemorrhoids in October 1980.  The Veteran's service treatment records do not note any in-service complaints, treatment, or diagnoses referable to hemorrhoids.  The October 1975 and October 1982 discharge examinations reflect that clinical evaluation of the anus and rectum was normal.  

The record does not reflect and the Veteran has not specifically asserted that he had symptoms of hemorrhoids since discharge.  There is no indication from the VA treatment notes of record or the private treatment notes of record that the Veteran received treatment for or a diagnosis of hemorrhoid since his discharge.
The Veteran is competent to assert his hemorrhoids onset in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In any event, the probative value of the Veteran's general assertions in this regard is inconsistent with the normal clinical evaluations at separation and the post-service treatment records.  The weight of the evidence reflects that there is no hemorrhoid disability related to service.  In the absence of proof of a present disability due to disease or injury that occurred in service, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Thus, the claim for service connection for hemorrhoids fails because there is no diagnosis of a current disorder. 

As the preponderance of the evidence is against the claim of service connection for hemorrhoids, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).

B. Degenerative Bone Disease

The Veteran contends that as a result of his duties in the service that he incurred degenerative bone disease.  The Veteran's service treatment records do not note any in-service complaints, treatment, or diagnoses referable to degenerative bone disease.  On separation examination in October 1975 and October 1982, clinical evaluation of the Veteran's musculoskeletal system and extremities was normal.  

Post-service medical records are negative for a bone disorder.  While there are diagnoses of osteoarthritis and degenerative joint disease of specific joints, there is no evidence of a degenerative bone disease.  

The Board has considered the Veteran's assertions of pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's statement that he has pain does not establish the presence of disease, injury, or disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Whether the case is viewed as "pain alone" is not a disability, or that there must be disability due to an established disease or injury, the result is the same.  The weight of the evidence is against the existence of degenerative bone disease.  There is no evidence of in-service or post-service treatment, complaints, or diagnosis of degenerative bone disease.  In the absence of proof of a present disability due to disease or injury that occurred in service, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim of service connection for degenerative bone disease, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for hemorrhoids is denied. 

Service connection for degenerative bone disease is denied.


REMAND

The June 2012 VA examination for unspecified joint pain did not discuss the in-service reports of right shoulder pain evident in the service treatment records or the Veteran's contentions of continued pain since discharge.  

The Board finds that a new VA examination is needed to specifically address the Veteran's contentions and the service treatment records.   Accordingly, the case is REMANDED for the following action:

1. The AOJ should ensure that all available VA and non-VA treatment records are obtained.  The Veteran must also be advised that with respect to private medical evidence that he may alternatively obtain the records on his own and submit them to the AOJ.

2. Then, schedule the Veteran for a VA examination for the purposes of determining the current nature, extent, and etiology of any joint disorder.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner.  All indicated tests and studies should be performed and clinical findings should be reported.  A clinical history should be obtained.

a) After a thorough review of the evidence, the examiner should identify any joint disorder.

b) For each disorder identified, the examiner should state whether it is at least as likely as not (50 percent probability or better) that the disorder manifested in or is otherwise related to the Veteran's period of service.

c) The examiner should specifically address the Veteran's right shoulder, left shoulder, and service treatment records.

A complete explanation based on the specific Veteran's claim and medical record as well as any relevant medical principles must be provided.

3. Then, the AOJ should readjudicate the Veteran's claim for entitlement to service connection for unspecified joint pain.  If the determination remains unfavorable to him, he must be furnished with a Supplemental Statement of the Case.  Then if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


